Citation Nr: 9910527	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  92-23 846	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney.


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran, who served on active duty from March 1941 to 
January 1947, died in March 1982.  The appellant claims to be 
his surviving spouse.

This appeal stems from a July 23, 1991 decision of the RO 
that denied the appellant entitlement to VA death benefits on 
the basis that she is not the veteran's surviving spouse.  
The Board denied this claim on the merits in a March 1997 
decision, which was appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter the "Court," 
formerly known as the United States Court of Veterans 
Appeals).  As discussed in more detail below, the Court 
maintained jurisdiction of the case, but remanded for the 
Board to issue a supplemental decision regarding the 
timeliness of the notice of disagreement.


FINDINGS OF FACT

1.  The RO informed the appellant that her claim for VA death 
benefits had been denied in a letter dated July 23, 1991, at 
which time she was provided notice of her appellate rights.

2.  In the year following the denial by the RO, the appellant 
submitted nothing that expressed her disagreement with that 
denial or could be construed as indicating an intent to 
appeal.

3.  On July 22, 1992 the appellant submitted copies of 
several documents including marriage and birth certificates 
along with other documents pertaining to her marital status.

4.  On August 19, 1992 the RO received a letter from the 
appellant which expresses disagreement with the RO's previous 
denial of VA death benefits.


CONCLUSION OF LAW

No timely notice of disagreement has been filed in this case.  
38 U.S.C.A. § 5107, 5108, 7104, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.103, 3.109, 19.26, 19.29, 19.36, 
20.201, 20.302, 20.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

As noted, the RO denied the appellant's claim for VA death 
benefits in a letter dated July 23, 1991, at which time she 
was provided notice of her appellate rights, i.e. a VA Form 
1-4107 specifying that she had one year to appeal the 
determination.

On July 22, 1992 the appellant submitted copies of several 
documents including marriage and birth certificates, along 
with other documents pertaining to her marital status.  The 
only statement by the appellant contained within that set is 
a copy of a handwritten request, apparently made to a county 
official in California, requesting a copy of a divorce 
decree.  The appellant then listed her name, the veteran's 
name, their respective Social Security numbers, and year she 
believed she had been divorced--indicating that she was 
uncertain of the month or year.

On August 19, 1992 the RO received a handwritten document in 
which she essentially expressed her disagreement with the 
RO's previous denial of VA death benefits.  This was accepted 
by the RO as a notice of disagreement; an additional date of 
September 2, 1992 is stamped on that document, indicating 
that the RO recorded it as a notice of disagreement at that 
time.

A statement of the case was issued in October 1992, and a VA 
Form 9 was received by the RO in November 1992.  The 
appellant submitted additional evidence (a statement from 
son) in December 1992, accompanied by a statement reasserting 
her belief, in essence, that she was entitled to VA death 
benefits.

The Board issued a denial on the merits in this case in March 
1997.

The Court, in a January 1999 opinion, raised the question of 
whether the Board actually had jurisdiction to decide the 
appellant's claim on the merits, since the August 19, 1992 
document (to which the Court has referred as the "September 
2, 1992" letter, i.e. from date it was recorded as a notice 
of disagreement) was apparently filed over one year after the 
July 1991 denial.  The Court held that its opinion was not a 
final decision, and that it had continuing jurisdiction over 
this case pursuant to Cleary v. Brown, 8 Vet. App. 305 
(1995).  The Court then remanded this case to the Board, 
posing several questions for the Board to answer to 
supplement the March 1997 decision.


II.  The Court's Questions

A.  What, if any, document is the jurisdiction-conferring 
notice of disagreement that prevents the July 23, 1991, RO 
decision from becoming final and allows the Board to 
adjudicate the appeal?  The Court requests that if more 
legible copies of documents exist showing dates of 
submission, they be provided.

For cases involving VA benefits, appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  Except in the case of simultaneously contested 
claims, a notice of disagreement shall be filed within one 
year from the date of mailing of notice of the result of the 
initial review or determination.  A notice of disagreement 
postmarked before the end of the one-year period will be 
accepted as timely filed.  If no notice of disagreement is 
filed in accordance with the law within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as may be otherwise provided by law.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  An untimely notice of disagreement 
deprives the Board of jurisdiction to consider the merits of 
an appeal.  Marsh v. West, 11 Vet. App. 468, 470 (1998).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.

On the facts of this case, several documents were received 
from the appellant on the day prior to the one-year deadline 
for filing a notice of disagreement with the July 23, 1991 
denial.  This one set of documents is all that she submitted 
to the VA within that one-year period following the RO's 
decision.  Nothing in that set expresses disagreement with 
the underlying determination and a concomitant desire to 
contest the result.  None of those documents even contain a 
single statement by the appellant directed to the VA.  Even 
though special wording is not required to file a notice of 
disagreement, the implication of the controlling regulation 
is that at least some language is necessary to the effect 
that disagreement exists and that the decision is contested.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996) (a 
statement was not a notice of disagreement when it made no 
reference to any RO decision with which any disagreement was 
expressed and did not express and intent to appeal to the 
Board).  These documents do not in any way indicate that an 
appeal is desired, and appear to be nothing more than 
additional evidence submitted.  They cannot, therefore, serve 
as a notice of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201; see also 38 C.F.R. § 20.302.

The only document that can be construed as a notice of 
disagreement is the one that was received on August 19, 1992 
(and stamped with the additional September 1992 date).  The 
question to be answered, however, is whether this notice of 
disagreement was timely and could thereby confer jurisdiction 
upon the Board.  On its face, the document--regardless of 
whether the August or September 1992 date is considered to be 
the date it was filed--was not received prior to the one-year 
period following the July 1991 determination.  That document 
cannot, therefore, be interpreted as a jurisdiction-
conferring notice of disagreement, and the Board does not 
appear to have had jurisdiction to adjudicate the claim on 
the merits.  Marsh.

Regarding the Court's request for more legible copies of the 
appellant's documents that were received on July 22, 1992, 
the Board notes that the claims file only contains 
photocopies of the previously date-stamped documents.  The 
Board has discerned the July 22, 1992 date based upon the 
"mirror image" that is shown on the face of some of the 
copies in that set.  It is unclear where the "original" 
date stamped documents--as they were submitted to the RO and 
then stamped--actually are.  For the Court's convenience, 
however, an additional set of copies of these documents from 
the claims file is enclosed with this decision, even though 
the Board recognizes that they may not meet the Court's 
request for better legibility.



B.  If the appellant's letter stamped with the date September 
2, 1992 (ROA at 39) is the notice of disagreement, what is 
the basis upon which the Board exercised jurisdiction if the 
final decision was sent to the appellant on July 23, 1991?  
Were there any extensions to the notice-of-disagreement-
filing period based upon good cause?

Time limits within which claimants or beneficiaries are 
required to act to perfect a claim or challenge an adverse VA 
decision may be extended for good cause shown.  Where an 
extension is requested after expiration of a time limit, the 
action required of the claimant or beneficiary must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  Denials of time limit extensions are separately 
appealable issues.  38 C.F.R. § 3.109.

The filing of additional evidence after receipt of notice of 
an adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304.

As indicated, the Board construes the document in question as 
an untimely notice of disagreement.  The Board's exercise of 
jurisdiction based upon that notice of disagreement was 
therefore in error.

A request for an extension of the time period in which to 
file a notice of disagreement is a prerequisite to obtaining 
such an extension.  See 38 C.F.R. § 3.109(b).  There is no 
evidence that the appellant had requested an extension from 
the RO.  The claims file is therefore silent as to any actual 
extensions granted based upon good cause, and the appellant 
made no showing the RO that good cause existed for her late 
filing.  38 C.F.R. § 3.109(b), (c).  The evidence filed on 
July 22, 1992, alone, is insufficient to extend the time of 
filing the notice of disagreement.  38 C.F.R. § 20.304.


C.  If the letter received in September 1992 was not a notice 
of disagreement, what is the effect, if any, of that 
document?  For example, is the letter, instead, an attempt to 
reopen a finally adjudicated claim pursuant to 38 U.S.C.A. 
§ 5108?

If the document in question is considered a claim rather than 
a notice of disagreement, it would merely be an attempt to 
reopen the previously denied claim, presumably requiring the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105.  That is, since the appellant would not be 
seeking a different benefit, but instead merely changing her 
theory of recovery, the submission of new and material 
evidence would be necessary.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997).

This is a question, however, that would appropriately be 
decided first by the RO pursuant to Bernard v. Brown, 4 Vet. 
App. 384 (1993) (when the Board addresses a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
submit evidence or argument, and, if not, whether the 
claimant has been prejudiced thereby).  The RO has not 
addressed the question of whether new and material evidence 
has been submitted to reopen the previously denied claim, or 
even whether such document would be considered as a claim to 
reopen.  Such questions, therefore, were not properly before 
the Board when it rendered its March 1997 decision.  While 
the Board has an independent obligation to determine whether 
new and material evidence has been presented to reopen a 
claim after a decision has become final, this does not appear 
to obviate the need for the claimant to have proper notice of 
the applicable law relating to new and material evidence or 
for the RO to render a decision on that particular question 
ab initio.  Compare VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167 (1996).  If no new and material 
evidence had been presented, the Board would not have 
jurisdiction over the claim.  Barnett.


D.  Of what significance is the fact that the RO, in the 
October 14, 1992, statement of the case, gave a different 
reason for denying the appellant's claim than that furnished 
with the original July 23, 1991, RO decision?

The original basis for the denial in the July 23, 1991, RO 
letter was that the appellant and the veteran were divorced 
in 1975, and thus were not married at the time of his death.  
The RO provided a different reason for denial in the 
statement of the case since the appellant posited a different 
theory of recovery (that their divorced had not been final) 
in the document accepted as the notice of disagreement.  The 
Board finds little, if any, significance in the change in 
basis since the underlying claim continued to be denied.  Cf. 
Ashford, supra.

One difficulty with construing the statement of the case as a 
new decision rather than what it purports to be is that it 
merely contained different reasons for the continued denial 
of the same claim.  This change in reasoning was done 
presumably because the appellant submitted evidence of a 
different nature, not because the underlying claim for VA 
death benefits had changed.  Under 38 C.F.R. § 19.26, after 
any necessary development, the agency of original 
jurisdiction must prepare a statement of the case, unless the 
matter is otherwise resolved.  The statement of the case must 
be complete enough to allow the appellant to present 
arguments before the Board.  It must contain a summary of the 
evidence in the case relating to the issue or issues with 
which disagreement has been expressed, a summary of the 
applicable laws and regulations with a discussion of how such 
laws and regulations affect the determination, and the 
determination of the agency of original jurisdiction on each 
issue and the reasons for each such determination with 
respect to which disagreement has been expressed.  38 C.F.R. 
§ 19.29.  Since the appellant changed her theory of recovery, 
the RO properly elucidated in the statement of the case 
(aside from the timeliness question) the additional reasons 
that her claim for the same benefit remained denied.  See 
also 38 C.F.R. § 3.103.

The implication of two of the Court's questions, C. and D., 
however, may be that if the statement of the case, in 
essence, constituted a new decision on a different claim 
(even though its cover letter disclaims that a new decision 
was being made) then the July 23, 1991, decision may be 
irrelevant.  That is, the document that had been construed as 
a belated notice of disagreement may actually have been a new 
claim, and the statement of the case the initial decision on 
that claim.  Under this scenario, the November 1992 VA Form 9 
might constitute a notice of disagreement thereto and perhaps 
her December 1992 statement, the substantive appeal.  Even 
without a "true" statement of the case falling 
chronologically between these two documents, (the June 1996 
supplemental statement of the case would not suffice as the 
original statement of the case since it came after the Board 
already exercised jurisdiction in the 1994 remand) the Board 
might nonetheless have jurisdiction of the claim pursuant to 
Archbold v. Brown, 9 Vet. App. 124 (1996) (where the Board 
was found to have jurisdiction over a claim even when there 
was no statement of the case, since the appellant timely 
filed a notice of disagreement and when another statement 
from the appellant, an "appeal", was received by the VA 
within a year of the underlying decision).

The difficulty with that scenario is that it brings the 
question of the submission of new and material evidence full 
circle.  Archbold--however it is construed versus the 
statutory and regulatory requirements for chronological 
issuing of a statement of the case prior to the appeal--would 
not confer jurisdiction on the Board without submission of 
such evidence.  Barnett; Marsh.  Again, that question should 
first be addressed by the RO.  Bernard; see Godfrey v. Brown, 
7 Vet. App. 398 (1995) (Board required to refer to RO an 
issue raised for the first time at the appellate level); 
compare Fenderson v. West, 12 Vet. App. 119 (1999).  Under 
that scenario, the Board would at least have an obligation to 
refer the issue, per Godfrey, or perhaps remand the issue, 
per Archbold, to the RO for adjudication.  The RO might also 
have to consider, in such a situation, whether the December 
1992 statement is adequate to constitute a substantive 
appeal.  See generally, 38 C.F.R. § 20.202; see also 
38 C.F.R. § 20.203.


III.  Conclusion

Prior to the Board's March 1997 decision, no argument was 
made by the appellant or on her behalf that she had good 
cause for filing a notice of disagreement belatedly.  The 
timeliness of the notice of disagreement was not adjudicated 
by the RO.  Generally, such a determination must be made by 
the RO in the first instance so as to avoid prejudice to the 
claimant.  Marsh and Bernard, both supra; see also 38 C.F.R. 
§ 19.36 (regarding the completeness of the statement of the 
case); Sutton v. Brown, 9 Vet. App. 553 (1996).

If the Court had vacated the underlying Board decision, the 
Board would have been able to remand this case if necessary, 
pursuant to Marsh, to have the question of timeliness decided 
in the first instance by the RO, or refer/remand the 
hypothetical question per Godfrey or Archbold.  The Court, 
however, has explicitly maintained its jurisdiction in this 
case and has not vacated the underlying March 1997 decision, 
and thus the Board has no legal authority to revise that 
decision.  Compare Cerullo v. Derwinski, 1 Vet. App. 195, 196 
(1991) (the Board Chairman cannot deprive the Court of 
jurisdiction to review a Board decision by granting 
reconsideration thereof after a notice of appeal as to that 
decision has been filed with the Court).  Although the Marsh 
decision might otherwise be controlling, the law of this case 
essentially requires that the Board issue this supplemental 
decision, without revising its earlier determination.  
Browder v. Derwinski,  5 Vet. App. 268, 270 (1993).  That 
earlier Board decision remains final for purposes of the 
Board's jurisdiction.  An order denying relief was issued 
therein, and the Board has no authority either to reconsider 
the disposition or to provide for RO adjudication.  
38 U.S.C.A. § 7104(b), (d)(2).


ORDER

No timely notice of disagreement having been filed from the 
July 21, 1991 RO decision, the dismissal of the appeal on 
jurisdictional grounds is correct.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





